Citation Nr: 0734531	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-41 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for hematuria (blood in 
the urine).

3.  Entitlement to service connection for diarrhea, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

4.  Entitlement to service connection for skin irritation, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

5.  Entitlement to service connection for fatigue, to include 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117.

6.  Entitlement to service connection for left leg pain, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

7.  Entitlement to a compensable initial rating for 
prostatitis.

8.  Entitlement to a compensable initial rating for 
gastroesophageal reflux disease (GERD) with history of 
irritable bowel syndrome (IBS) and peptic ulcer disease 
(PUD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
February 2002.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions issued by the RO in June 2003 
and October 2004.  In a June 2003 rating decision, the RO, in 
pertinent part, denied the veteran's claims for the claimed 
disabilities listed in 1 through 6 above and granted service 
connection for GERD with history of IBS and PUD, assigning an 
initial noncompensable rating, effective from March 1, 2002.  
In an October 2004 rating decision, the RO, in pertinent 
part, granted service connection for prostatitis and assigned 
an initial noncompensable rating, effective from March 1, 
2002.  The veteran perfected appeals to each of the issues 
listed on the title page.  In a December 2004 substantive 
appeal, the veteran indicated that he was only pursuing a 
claim for pain in his left leg, not both legs.

In July 2007, the veteran testified during a hearing before 
the undersigned acting Veterans Law Judge; a transcript of 
that hearing is associated with the record.    

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional 
development of each of the claims on appeal is warranted.

On examination in November 2002 and during his hearing 
testimony, the veteran gave a history of recurrent sinusitis 
that he treats with Sudafed, especially after serving in 
Desert Storm.  The VA examiner diagnosed the veteran with 
recurrent sinusitis, even though clinical findings were 
normal on examination.  Service medical records show that the 
veteran was treated for probable sinusitis in September 1992 
and for several upper respiratory infections in 2000 and 
2001, and that he complained of sinusitis on a July 1994 
Persian Gulf 1 Clinical Assessment Form (PGI-4).  Since a 
nexus opinion has not been obtained, this issue will be 
remanded for an examination to obtain an etiological opinion.

With regard to the claims for service connection for 
hematuria and diarrhea and for compensable ratings for his 
service-connected prostatitis and GERD disability, during his 
hearing testimony the veteran stated that he felt that his 
hematuria and diarrhea may be symptoms associated with his 
service-connected disabilities.  Moreover, the veteran 
asserted that the current evaluations for his prostatitis and 
GERD do not reflect the severity of these disabilities.  The 
Board agrees with the veteran's representative that the May 
2006 examination did not fully address the schedular criteria 
for rating the veteran's service-connected disabilities nor 
discuss whether his hematuria and diarrhea are symptoms of 
these disabilities or whether they are separate "objective 
indications of a qualifying chronic disability" that could 
provide a predicate for a grant of service connection under 
the provisions of 38 U.S.C. § 1117.  It is also unclear 
whether the veteran's urethral strictures, which were 
operated on in March 2005, are part of his service-connected 
prostatitis.  On remand, the veteran should be afforded 
examinations to address fully the rating criteria and to 
resolve the etiological questions.

During his hearing testimony, the veteran reported a history 
of dry scalp and dry skin on his hands and legs, as well as 
fatigue and leg pain to include a knot on his left leg, which 
was treated with compression stockings after his return from 
Desert Storm.  The veteran's service medical records reveal 
treatment for various skin disorders, such as, 
pseudofolliculitis barbae, folliculitis, and acne.  They also 
show that the veteran complained of fatigue and joint pain on 
a July 1994 Persian Gulf 1 Clinical Assessment Form and that 
he was treated for complaints of fatigue in February 1984 and 
September 1992 and on several occasions in 1996 for left leg 
pain and numbness (deep vein thrombus was ruled out).  The 
November 2002 VA examiner noted the absence of any skin 
rashes and diagnosed the veteran with recurrent myofascial 
pain syndrome of the right lower extremity and advised the 
veteran to follow up with his primary physician for fatigue 
with a history of snoring.  Thus, the Board finds that these 
issues too must be returned for examination(s) to address 
whether the veteran has any disability that is characterized 
by skin irritation, fatigue or left leg pain that had its 
onset in or was aggravated by service or whether these 
manifestations are separate "objective indications of a 
qualifying chronic disability" that could provide a predicate 
for a grant of service connection under the provisions of 
38 U.S.C. § 1117.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

Finally, during his hearing the veteran indicated that he is 
treated for prostatitis by a urologist at the Walter Reed 
Army Medical Center and for other medical problems at the 
DeWitt Army Community Hospital at Fort Belvoir, Virginia.  
The record contains medical records from Walter Reed dated 
from November 2, 2004 through March 14, 2005 and from DeWitt 
dated from July 17, 2002 to March 9, 2005, and the veteran 
reported treatment at these facilities for his disabilities 
subsequent to March 2005.  The outstanding treatment records 
should be requested from both of these facilities.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from the DeWitt Army Community 
Hospital at Fort Belvoir and the Walter 
Reed Army Medical Center all outstanding 
pertinent records for any of the claimed 
disabilities and his service-connected 
GERD disability and prostatitis, from 
March 1, 2005 to the present.   

2.  Send to the veteran and his 
representative a letter requesting that 
he provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to any of the claims on appeal that is 
not currently of record.  The RO should 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

3.  If the veteran responds, obtain any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any sinus disability found.  
The examiner should be provided the 
veteran's claims file and should review 
the veteran's medical history, including 
service and post-service medical records.  
All indicated tests and studies should be 
performed.  The examiner should 
specifically state whether or not the 
veteran has a current sinus disability, 
such as chronic sinusitis.  If a current 
sinus disability is diagnosed, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) such 
disability is related to the veteran's 
service, including any complaints made in 
service.  Reasons and bases for all 
opinions expressed should be provided.

5.  Schedule the veteran for a 
genitourinary examination to determine 
the nature and etiology of any disability 
manifested by hematuria (blood in the 
urine) found and the severity of the 
veteran's service-connected prostatitis.  
The examiner should be provided the 
veteran's claims file and should review 
the veteran's medical history, including 
service and post-service medical records.  
All indicated tests and studies should be 
performed.  The examiner should 
specifically state whether or not the 
veteran has a current disability 
manifested by hematuria or whether 
claimed hematuria is a symptom of his 
prostatitis.  If a separate disability 
manifested by hematuria is diagnosed, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) such 
disability is related to the veteran's 
service, including any complaints made in 
service.  

With regard to the veteran's prostatitis, 
the examiner should specifically state 
whether or not the urethral strictures 
for which surgery was performed in March 
2005 are a manifestation of his 
prostatitis.  If they are, the examiner 
should indicate whether the veteran 
suffers from attacks of colic and their 
frequency, and whether such attacks 
require catheter drainage and/or include 
infection.  Regardless, it is essential 
that the examiner report voiding 
dysfunction, urinary frequency during the 
day and at night, need for use of 
absorbent materials (and frequency with 
which they must be changed), use of 
appliances, and frequency of urinary 
tract infections. These specific findings 
are needed to rate the disability in 
accordance with the rating schedule.

Reasons and bases for all opinions 
expressed should be provided.

6.  Schedule the veteran for a digestive 
disorders examination to determine the 
nature and etiology of any disability 
manifested by diarrhea found and the 
severity of the veteran's service-
connected GERD with history of IBS and 
PUD.  The examiner should be provided the 
veteran's claims file and should review 
the veteran's medical history, including 
service and post-service medical records.  
All indicated tests and studies should be 
performed.  The examiner should 
specifically state whether or not the 
veteran has a current disability 
manifested by diarrhea or whether his 
claimed diarrhea is a symptom of his GERD 
disability.  If a separate disability 
manifested by diarrhea is diagnosed, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) such 
disability is related to the veteran's 
service, including any complaints made in 
service, or whether it is due to an 
undiagnosed illness.  

With regard to the veteran's GERD 
disability, the examiner should 
specifically state whether or not it is 
manifested by IBS.  If it is, the 
examiner should indicate the severity 
(severe, moderate, or mild) and whether 
the veteran has: (1) diarrhea, or 
alternating diarrhea and constipation, 
with more or less constant abdominal 
distress; (2) frequent episodes of bowel 
disturbance with abdominal distress; or 
(3) disturbances of bowel function with 
occasional episodes abdominal distress.  
The examiner should also indicate whether 
the veteran's GERD symptoms are 
manifested by: pain, vomiting, material 
weight loss (10, 20 or more pounds over a 
three-month period), vomiting of blood, 
melena (dark and bloody stools), anemia, 
persistently recurrent epigastric 
distress with difficulty swallowing, 
heartburn, and regurgitation, accompanied 
by substernal or arm or shoulder pain, or 
combination of symptoms productive of 
severe or considerable impairment of 
health. 

Reasons and bases for all opinions 
expressed should be provided.

7.  Provide the veteran appropriate VA 
examination(s) to determine the nature 
and etiology of any disabilities 
manifested by skin irritation, fatigue 
and/or left leg pain found.  The 
examiner(s) should be provided the 
veteran's claims file and should review 
the veteran's medical history, including 
service and post-service medical records.  
All indicated tests and studies should be 
performed.  The examiner(s) should 
specifically state whether or not the 
veteran has any current disability 
manifested by skin irritation, fatigue 
and/or left leg pain.  If any such 
disability is diagnosed, the examiner(s) 
should express an opinion as to whether 
it is at least as likely as not (50 
percent or greater likelihood) such 
disability is related to the veteran's 
service, including any complaints made in 
service, or whether it is due to an 
undiagnosed illness.  Reasons and bases 
for all opinions expressed should be 
provided.

8.  Review the claims file to ensure that 
all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the service-connection and 
increased rating claims on appeal.  If 
the veteran fails, without good cause, to 
report to any scheduled examination, in 
adjudicating the claims, the RO should 
apply the provisions of 3.655, as 
appropriate.  Otherwise, the RO should 
adjudicate each claim in light of all 
pertinent evidence and legal authority.  

10.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford him the appropriate time 
period for response before the claims 
files are returned to the Board for 
further appellate consideration.

The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ROBERT E. P. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



